DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 April 2021 has been entered.
Drawings
	The amended drawings filed 22 April 2021 are approved by examiner and entered into the record. 
Information Disclosure Statement
	The copies of references 205 and 254 (Cragg and Kinet references) listed on the information disclosure statement of 24 July 2018, previously stated to be missing from the application file or and the file of parent application 14/851,003, are now present in the application file with the submission of 22 April 2021. Examiner further notes that the reference referred to as Kinet was previously present in the application file of parent application 14/851,003, but was missed by examiner because Kinet was the second rather than first listed author; this reference is cited with Ravetch as the first on the IDS of 22 April 2021. All references present on the information disclosure statements in the application file have now been considered by examiner. 


EXAMINER’S AMENDMENT
	There was an examiner's amendment in the action of 3 March 2021 which remains necessary and is incorporated herein. 
Allowable Subject Matter
Claim 30, 33-37, 40-41, 44, 49-71, 73-75 and 101 are allowed.
The following is an examiner’s statement of reasons for allowance: the combinations of CDRs present in the claims could not be found in and were not obvious over the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T. HUMBARGER whose telephone number is (571)272-1316.  The examiner can normally be reached on Monday-Thursday 7:45 am - 4:45 pm and alternate Fridays from 7:45 am to 3:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.T.H./Examiner, Art Unit 1647                                                                                                                                                                                                        
/Adam Weidner/Primary Examiner, Art Unit 1649